Panagoulopoulos v Carlos Ortiz Jr MD, P.C. (2016 NY Slip Op 06690)





Panagoulopoulos v Carlos Ortiz Jr MD, P.C.


2016 NY Slip Op 06690


Decided on October 12, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 12, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
THOMAS A. DICKERSON
JOSEPH J. MALTESE
FRANCESCA E. CONNOLLY, JJ.


2015-02096
 (Index No. 21169/13)

[*1]Vassilis Panagoulopoulos, et al., appellants,
v Carlos Ortiz Jr MD, P.C., et al., respondents.


Vassilis Panagoulopoulos and Margarita Panagoulopoulos, Flushing, NY, appellants pro se.
Davidoff Hutcher & Citron LLP, Garden City, NY (David I. Lieser of counsel), for respondents.

DECISION & ORDER
In an action, inter alia, to recover damages for wrongful termination of employment, the plaintiffs appeal from an order of the Supreme Court, Queens County (Pineda-Kirwan, J.), dated November 5, 2014, which denied their motion for leave to amend the complaint.
ORDERED that the order is affirmed, with costs.
The Supreme Court properly denied the plaintiffs' motion for leave to amend the complaint. Prior to this motion, the court granted the defendants' motion to dismiss the complaint (see Panagoulopoulos v Carlos Ortiz Jr MD, P.C., _____ AD3d _____ [Appellate Division Docket No. 2014-07652; decided herewith]). Thus, there was no complaint before the court to amend (see Kazakhstan Inv. Fund v Manolovici, 2 AD3d 249, 250; see also Prinz v New York State Elec. & Gas, 82 AD3d 1199). In any event, the proposed amendments were palpably insufficient or patently devoid of merit (see Dorce v Gluck, 140 AD3d 1111, 1112-1113). Moreover, we note that the proposed amended complaint did not clearly show the changes or additions to be made to the pleading (see CPLR 3025[b]).
LEVENTHAL, J.P., DICKERSON, MALTESE and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court